*642Proceeding pursuant to CPLR article 78 to review a determination of the New York City Housing Authority dated May 27, 2009, which adopted the recommendation of a hearing officer dated May 14, 2009, made after a hearing, finding that the petitioner was ineligible to continue her occupancy of an apartment in a public housing development on the ground, inter alia, of nondesirability, and terminated her tenancy.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
The record supports the finding that someone in the petitioner’s apartment possessed a gun and pointed it at another tenant in a threatening manner. Accordingly, the determination of the New York City Housing Authority is supported by substantial evidence and, therefore, will not be disturbed (see Matter of Diaz v Hernandez, 66 AD 3d 525 [2009]). Angiolillo, J.P., Hall, Roman and Cohen, JJ., concur.